Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the recitation “”the post extends superiorly from the planar outer surface of the elongated body” amounts to double recitation of features already recited in claim 1.  Further, in claims 2 and 10, the recitation, “the longitudinal axis and the proximal tip of the post define the first visual plane” does not define the visual plane.  It is suggested that Applicant recite a first visual plane containing the longitudinal axis and an axis along a topmost surface of the proximal tip of the post.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.e


(s) 1-2, 5-14 and16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patnelli al. (WO 2019068430 A1).
Patnelli et al. disclose a system for use in a hip replacement procedure, including: (1) a femoral broach 10 having an elongated body extending along a longitudinal axis from a superior end to an inferior tip (Fig. 15), wherein the superior end of the elongated body includes a planar outer surface 14 and a spigot or post 20 (Fig. 13) extending superiorly from the planar outer surface of the elongated body; and (2) a trial neck or acetabular alignment guide instrument 30 including a distal end configured to be coupled to the post of the femoral broach via bore 39 and a proximal engagement rim 34A and 34B (Fig. 2) configured to be coupled to a trial head or acetabular cup component via the trial head, wherein while the acetabular alignment guide instrument is coupled to the femoral broach: the planar outer surface of the elongated body of the femoral broach defines a first imaginary plane; and the proximal engagement rim of the alignment guide instrument defines a second imaginary plane that is not parallel to the first imaginary plane.  The recited second imaginary plane is not tied to a surface or axis of the proximal engagement rim (“rim” interpreted to mean “the outer often curved or circular edge or border” (source: Merriam-Webster Dictionary) (Figs. 1-16 and pages 1-29.  Also, refer marked up Fig. 16 in this action).  
Regarding claim 2, first and second angles are defined depending on the visual plane (for e.g. a visual plane containing the longitudinal axis of the broach and the proximal tip of the post) and the first and second angles are nonzero. 
Regarding claim 5, the proximal engagement rim (34A, 34B) of the guide instrument is configured to engage a rim of a trial head or an acetabular cup component via the trial head. 
Regarding claims 6 and 11, guide instrument 30 includes a stem 32 includes a distal end of the guide instrument and a connector flange coupled to the stem, the connector flange including the proximal engagement rim (34A, 34B) of the guide instrument.
Regarding claims 7 and 13, proximal engagement rim includes a planar proximal rim surface, and the connector flange includes a curved inner surface, defined by bore 
Regarding claim 8, stem 32 defines a bore or passageway 39 that extends inwardly from the distal end of the guide instrument and opens into the proximal chamber of the guide instrument, the passageway being sized to receive the post of the femoral broach.
Regarding claim 9, femoral broach 10 includes a plurality of cutting teeth 18 defined along an outer surface of the elongated body.
Regarding claim 12, the connector flange includes an outer or engagement surface configured to engage the inner surface of the trial head or acetabular cup component.


    PNG
    media_image1.png
    982
    1196
    media_image1.png
    Greyscale

(s) 1-2, 5-6, 9-12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 9615942).
Smith et al. disclose a system for use in a hip replacement procedure, including: (1) a femoral broach 300 having an elongated body extending along a longitudinal axis from a superior end to an inferior tip (Fig. 21), wherein the superior end of the elongated body includes a planar outer surface and a spigot or post (Figs. 22 and 23) extending superiorly from the planar outer surface of the elongated body; and (2) a trial neck or acetabular alignment guide instrument 310 including a distal end configured to be coupled to the post of the femoral broach via a bore (Fig. 22) and a proximal engagement rim (defined by the upper part of the elongated stem of trial neck 310) configured to be coupled to a trial head or acetabular cup component via the trial head, wherein while the acetabular alignment guide instrument is coupled to the femoral broach: the planar outer surface of the elongated body of the femoral broach defines a first imaginary plane; and the proximal engagement rim of the alignment guide instrument defines a second imaginary plane that is not parallel to the first imaginary plane.  The recited second imaginary plane is not tied to a surface or axis of the proximal engagement rim (“rim” interpreted to mean “the outer often curved or circular edge or border” (source: Merriam-Webster Dictionary)) (Figs. 21-23, col. 10, lines 41-67 and col. 11, lines 1-15; see marked up Fig. 21 on the following page).  
Regarding claim 2, first and second angles are defined depending on the viewing or visual plane and the first and second angles are nonzero. 
Regarding claim 5, the proximal engagement rim of the guide instrument is configured to engage a rim of a trial head or an acetabular cup component via the trial head. 
Regarding claims 6 and 11, guide instrument 310 includes an elongated portion or stem including a distal end of the guide instrument and a connector flange coupled to the stem, the connector flange including the proximal engagement rim of the guide instrument (see marked up Fig. 21 on the following page).
Regarding claim 9, femoral broach 300 includes a plurality of cutting teeth defined along an outer surface of the elongated body (see marked up Fig. 21 below).

Regarding claim 14, the stem of guide instrument 310 is sized to be positioned over the post (Fig. 22.  See marked up Fig. 22 on the following page).


    PNG
    media_image2.png
    735
    1065
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    623
    727
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments have been fully considered but are not persuasive because Patnelli et al. and Smith et al., separately disclose all elements of Applicant’s claimed invention.  Applicant has not recited any structure that distinguishes over Patnelli et al. and Smith et al., respectively. 
The recitation “configured to be coupled to an acetabular component,” does not imply direct engagement with an acetabular component such as a cup or shell.  Each of the Patnelli et al. and Smith et al. systems are utilized during a hip replacement procedure which could include an acetabular component such as a cup or shell.  The proximal engagement rim of each of the posts in Patnelli et al. and Smith et al. engage a femoral head which is turn is capable of engaging an acetabular shell or cup when used during hip arthroplasty.



Allowable Subject Matter
Claims 3-4 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



December 30, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775